Case 2:20-bk-20876-BB                 Doc 17 Filed 12/11/20 Entered 12/11/20 15:54:32                           Desc
                                       Main Document    Page 1 of 4



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Proposed Attorneys for Airport Van Rental, Inc.
   and affiliated Debtors and Debtors in Possession
 8

 9                                     UNITED STATES BANKRUPTCY COURT
10                                        CENTRAL DISTRICT OF CALIFORNIA

11                                               LOS ANGELES DIVISION

12

13 In re                                                            Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,1                               Chapter 11

15                        Debtors and Debtors in                    NOTICE OF HEARING ON FIRST DAY
                          Possession.                               MOTIONS
16
                                                                    Date:       December 17, 2020
17               Affects all Debtors                                Time:       10:00 a.m.
                                                                    Place:      Courtroom 1539
18               Affects the following Debtor(s):                               255 E. Temple St.
                                                                                Los Angeles, CA2
19
20

21

22

23

24
          1
              Concurrently herewith, Airport Van Rental, Inc., a California corporation (“AVR California”), and four of its
25 affiliates have filed motions for orders directing the joint administration of their chapter 11 cases. In anticipation that
     the joint administration motion will be granted, the within motion is being filed only in AVR California’s case. The
26 debtors and their tax identification numbers are identified in the Notice Identifying Jointly Administered Debtors to be
     filed with the Court in this case.
27
          2
              In-person appearances will not be permitted. The hearing will be conducted remotely. Please review the
28 instructions to attend the remote hearing, which are contained in this notice.
     1628161.2 26982
Case 2:20-bk-20876-BB            Doc 17 Filed 12/11/20 Entered 12/11/20 15:54:32               Desc
                                  Main Document    Page 2 of 4



 1 TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY JUDGE;

 2 THE OFFICE OF THE UNITED STATES TRUSTEE; ENTITIES WITH INTERESTS OR

 3 POTENTIAL INTERESTS IN CASH COLLATERAL TO BE USED BY THE DEBTORS

 4 IN THESE CASES; THE TWENTY LARGEST UNSECURED CREDITORS; UTILITY

 5 PROVIDERS; AND PARTIES IN INTEREST:

 6            PLEASE TAKE NOTICE that the following entities filed voluntary petitions for relief

 7 under chapter 11 of title 11 of the United States Code on December 11, 2020 (the “Petition Date”),

 8 and their cases were assigned the case numbers indicated:

 9                                           Debtor                                      Case No.
10             Airport Van Rental, Inc., a California corporation                  2:20-bk-20876-BB

11             Airport Van Rental, Inc., a Georgia corporation                     2:20-bk-20877-BB

12             Airport Van Rental, Inc., a Nevada corporation                      2:20-bk-20878-BB

13             Airport Van Rental, LLP, a Texas limited liability partnership      2:20-bk-20882-BB

14             AVR Vanpool, Inc., a California corporation                         2:20-bk-20883-BB

15

16 These entities are collectively referred to herein as the “Debtors.”

17            PLEASE TAKE FURTHER NOTICE that, on the Petition Date, the Debtors filed the

18 following motions in the main case (2:20-bk-20876-BB) seeking relief on an expedited basis:

19            (a)      Motion for Order Extending Time for Debtors to File Their Schedules, Statements
                       and Other Documents Required by Federal Rule of Bankruptcy Procedure 1007(b)
20                     and Applicable Local Rules of Procedure (docket no. 6);

21            (b)      Motion for Order Limiting Notice (docket no. 7);

22            (c)      Motion for Entry of Order Authorizing the Debtors to Pay Prepetition Wages and
                       Compensation, Authorizing the Debtors to Honor and Continue Prepetition
23                     Employee Benefit Programs, and Waiving 14-Day Stay (docket no. 8);

24            (d)      Motion for Order Authorizing Debtors to Maintain Cash Management System and
                       Certain Prepetition Bank Accounts, Granting Related Relief, and Waiving 14-Day
25                     Stay (docket no. 9);

26            (e)      Motion for Order Authorizing Debtors to Honor Prepetition Customer Deposits and
                       Waiving 14-Day Stay (docket no. 10);
27
              (f)      Motion for Entry of Interim and Final Orders (1) Prohibiting Utilities from Altering,
28                     Refusing or Discontinuing Service, (2) Deeming Utilities Adequately Assured of

     1628161.2 26982                                     1
Case 2:20-bk-20876-BB              Doc 17 Filed 12/11/20 Entered 12/11/20 15:54:32          Desc
                                    Main Document    Page 3 of 4



 1                     Future Performance, (3) Establishing Procedures for Determining Adequate
                       Assurance of Payment, and (4) Granting Related Relief (docket no. 11); and
 2
              (g)      Motion for Order (1) Authorizing Use of Cash Collateral on an Interim Basis
 3                     Pending a Final Hearing, (2) Scheduling a Final Hearing on the Debtors’ Request
                       for Authority to Use Cash Collateral through June 30, 2021, and (3) Granting
 4                     Related Relief (docket no. 12).

 5 These motions are collectively referred to herein as the “First Day Motions.”

 6            PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the First Day

 7 Motions on December 17, 2020, at 10:00 a.m. The hearing will be conducted remotely, by Zoom,

 8 and in-person appearances are not permitted.

 9            PLEASE TAKE FURTHER NOTICE that the details for appearing at the hearing on the
10 First Day Motions, should you wish to do so, are as follows:

11                     Phone one-tap (U.S.) +16692545252,,1604332115#,,1#,936459# or
                                            +16468287666,1604332115#,1#,936459#
12
                       Meeting URL:         https://cacb.zoomgov.com/j/1604332115
13                     Meeting ID:          160 433 2115
                       Password:            936459
14
              To join by telephone, use the following information:
15
                       Dial (U.S.):         +1 669 254 5252 or +1 646 828 7666
16                                          or 833 568 8864 (Toll Free)

17                     Meeting ID:          160 433 2115

18                     Password:            936459

19            To join from an H.323/SIP room system:
20                     H.323:               161.199.138.10 (US West)
                                            161.199.136.10 (US East)
21
                       Meeting ID:          160 433 2115
22
                       Password:            936459
23
                       SIP:                 1604332115@sip.zoomgov.com
24
                       Password:            936459
25
              To join by Skype for Business (Lync):
26
                       https://cacb.zoomgov.com/skype/1604332115
27

28

     1628161.2 26982                                    2
Case 2:20-bk-20876-BB        Doc 17 Filed 12/11/20 Entered 12/11/20 15:54:32               Desc
                              Main Document    Page 4 of 4



 1            PLEASE TAKE FURTHER NOTICE that additional information may become available

 2 on the presiding judge’s tentative rulings/posted calendars, which will be available on the Court’s

 3 website (https://www.cacb.uscourts.gov).

 4            PLEASE TAKE FURTHER NOTICE that any response, written or oral, to any or all of

 5 the First Day Motions may be presented at the time of the hearing.

 6

 7 DATED: December 11, 2020                   DANNING, GILL, ISRAEL & KRASNOFF, LLP

 8

 9
                                              By:            /s/ John N. Tedford, IV
10                                                  JOHN N. TEDFORD, IV
                                                    Attorneys for Airport Van Rental, Inc. and
11                                                  affiliated Debtors and Debtors in Possession
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     1628161.2 26982                                 3
